The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 January 2021 has been entered. Claims 1, 12, 16, 18 and 23 have been amended. Claim 29 has been added. Claims 1, 7 and 11 – 29 are pending in the application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Baker on 08 February 2021.

The application has been amended as follows: 
	Claim 1, lines 10-11: after “sense at least one”, delete “of the at least two positions of the at least a portion of” 
and insert -- position of the valve element of --.
	
Claim 1, lines 18-20, after “comprising at least one protrusion,”, delete “the at least one protrusion engaging with the rotatable element at an engagement location, the follower element coupled to the valve stem,” 
and insert -- the follower element being positioned outside of the rotatable element with the at least one protrusion extending in a radially inward direction from the follower element into at least a portion of the rotatable element at an engagement location, --.

Claim 12, line 7, after “a follower element”, insert -- positioned outside of the rotatable element and --.

Claim 12, line 8, after “an engagement portion,”, delete “the follower element,”.

Claim 14, line 1, after “claim 12,”, insert -- further comprising a gear assembly coupled between the rotatable element and the at least one position sensor, --.

Claim 16, line 2, after “system”, insert -- with the positioner assembly of claim 12 --.

Claim 16, delete the balance of text after line 3, “moving a component of” 
and insert -- the valve system;
rotating a movable element of the positioner assembly in response to the moving of the component of the valve system;
moving the movable element with the follower element; and
sensing a position of the movable element with the at least one position sensor of the positioner assembly. --.

Claim 18, line 2, after “moving the movable element with”, delete “a” 
and insert -- the --.

Claim 22 is cancelled.

Claim 28, line 1, after “wherein the”, delete “movable” 
and insert -- rotatable --.

Allowable Subject Matter
Claims 1, 7, 11-21 and 23-29 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art including Dequarti (20150226580) and Noh et al (20100276016) disclose rotary valve position sensors.  However, none of the cited prior art teaches the invention as particularly claimed.
The closest prior art, Dequarti, teaches a valve position sensing system with a rotary element and an engagement portion. However, Dequarti does not teach such a system with a protrusion extending radially into a rotatable element, where the sensing system is outside of the valve actuator.  There is no motivation to modify the device of Dequarti as described in independent Claim(s) 1 or 12.  At least the incorporation of these features is not taught or reasonably suggested by the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792. The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753